Citation Nr: 1702900	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for cervical strain with radiculopathy.

2.  Entitlement to a rating higher than 10 percent for a skin disorder affecting the hands and feet, including dermatophytosis and tinea pedis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing was held in April 2016 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in St. Petersburg, Florida, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

With respect to the Veteran's claim for an increased rating for a skin disorder affecting the hands and feet, including dermatophytosis and tinea pedis, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to a rating higher than 20 percent for cervical strain with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At his April 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  At his Board hearing in April 2016, the Veteran withdrew the issue of entitlement to TDIU.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.
ORDER

The appeal regarding the claim of entitlement to a TDIU is dismissed.


REMAND

At the outset the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claim.  In this regard, the Veteran testified that he was being treated at the Tampa VA Hospital in Tampa, Florida, for his cervical spine disability.  The medical evidence of record, however, dates only from June 2012 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Records from the Social Security Administration (SSA) were received on a compact disc (CD) in December 2012.  The March 2013 supplemental statement of the case indicates that SSA were considered in connection with the Veteran's appeal.  Although there is a SSA Disability Determination and Transmittal page in the file, it appears the actual SSA records are not currently associated with the electronic claims file.  Since these records could potentially contain information pertinent to the Veteran's claim, these records should be obtained.  

Further, as the last VA compensation examination was conducted over seven years ago, the Board finds that remand for a new VA examination is also warranted. Particularly, in light of the Veteran's April 2016 hearing testimony of increased symptoms, including flare-ups in symptoms occurring approximately 10 times a month and lasting all day.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all available SSA disability records.  The AOJ can either locate the CD previously received in December 2012 and scan the contents into VBMS or, if it cannot be located, send another request to SSA for the records.

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his cervical spine disability, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such

3.  Request updated VA treatment records dated since June 2012, including treatment records from the VA hospital in Tampa, Florida.  If any requested records are not available, the Veteran should be notified of such.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner.  The examiner is requested to address the following:

a) Provide the range of motion of the cervical spine in degrees during active motion, passive motion, weight-bearing, and nonweight-bearing.  State whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

b) Describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected cervical spine disability.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

c) Provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician), if there are any, in the last 12-month period.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




